205 Mich. App. 553 (1994)
517 N.W.2d 843
PEOPLE
v.
GARWOOD
Docket No. 144409.
Michigan Court of Appeals.
Submitted April 25, 1994, at Lansing.
Decided June 7, 1994, at 9:15 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Susan M. Meinberg), for the defendant on appeal.
Before: DOCTOROFF, C.J., and MURPHY and FITZGERALD, JJ.
PER CURIAM.
The Court dispenses with oral argument pursuant to MCR 7.214(E).
Defendant was convicted of first-degree murder in a bench trial in the Recorder's Court of Detroit, in which a confession he made to Detective Monica Childs the morning after his arrest figured as central evidence in establishing that the homicide occurred in the course of a robbery. Absent a confession, the eyewitness testimony left some ambiguities concerning whether defendant simply may have murdered the victim and then subsequently decided to steal his valuables, which arguably would have been a lesser offense.
Before trial, defendant sought to suppress his confession, and a Walker[1] hearing was held. Detective Childs testified at the hearing, without dispute at this point, that defendant, before making a *555 statement, was advised of his Miranda[2] rights and voluntarily made a statement. In rebuttal, defendant attempted to introduce evidence, the testimony of a clinical psychologist with specialized training in forensic psychology, that because of his psychiatric history, including institutionalization and an ongoing regimen of prescribed medication, he, at the time of his interview by Detective Childs, had been incapable of understandingly and knowingly waiving his Miranda rights. The Recorder's Court ruled this evidence irrelevant and, accordingly, inadmissible for purposes of the Walker hearing, apparently agreeing with the prosecutor that, in light of Colorado v Connelly, 479 U.S. 157; 107 S. Ct. 515; 93 L. Ed. 2d 473 (1986), absent evidence of police coercion, defendant's psychiatric state was of no moment.
We think the learned trial court erred in this ruling, failing to appreciate the distinction between whether the waiver of defendant's Miranda rights was voluntary, an issue which cannot be resolved in defendant's favor absent some police coercion, Colorado v Connelly, supra, and whether the otherwise voluntary waiver was knowing and intelligent. The latter issue may warrant suppression of the statement, even independent of any coercive or otherwise wrongful police conduct. We agree with the analysis of this issue in State v Lee, 175 Wis App 2d 348, 356-357, 362, 364-365; 499 NW2d 250 (1993):

Miranda itself provides that "[t]he defendant may waive effectuation of these rights, provided the waiver is made voluntarily, knowingly and intelligently." Id. at [384 US] 444. After Connelly, the United States Supreme Court in Colorado v *556 Spring, 479 U.S. 564 [107 S. Ct. 851; 93 L. Ed. 2d 954] (1987), reiterated that Connelly did not abolish the knowing and intelligent requirements. Regarding Miranda waivers, the Spring Court provided:
"First the relinquishment of the right must have been voluntary in the sense that it was the product of a free and deliberate choice rather than intimidation, coercion, or deception. Second, the waiver must have been made with a full awareness both of the nature of the right being abandoned and the consequences of the decision to abandon it. Only if the `totality of the circumstances surrounding the interrogation' reveal both an uncoerced choice and the requisite level of comprehension may a court properly conclude that the Miranda rights have been waived."

Id. at 573 (quoting Moran v Burbine, 475 U.S. 412, 421; [106 S. Ct. 1135; 89 L. Ed. 2d 410] (1986), and Fare v Michael C, 442 U.S. 707, 725 [99 S. Ct. 2560; 61 L. Ed. 2d 197] (1979)).
"The Spring decision demonstrates that Connelly did not abrogate the requirement that a Miranda waiver be knowing and intelligent. Rather, Connelly merely means that, in general, issues of intelligent knowledge are distinct from issues of voluntariness. See [People v] Bernasco, [138 Ill 2d 349; 150 Ill Dec 155] 562 NE2d [958, 961 (1990)]. The Connelly opinion addressed (1) an initial confession given under circumstances requiring no Miranda warning, the voluntariness of the confession being at issue, and (2) subsequent confessions given after Miranda warnings, the voluntariness of the Miranda waivers being at issue. See Bernasco, 562 NE2d at 961.
At no point did Connelly overrule the Burbine, Fare and Miranda requirement that a Miranda waiver be intelligent and knowing as well as voluntary.[4] The Connelly opinion analyzed merely the constitutional voluntariness component of a confession's admissibility and of a waiver's validity. Bernasco, 562 NE2d at 961 (citing Connelly, 479 US at 167, 170).
The court in United States v Bradshaw, [290 US *557 App DC 129] 935 F2d 295 [(1991)], agreed with this analysis. It wrote "[w]e read Connelly ... as holding only that police coercion is a necessary prerequisite to a determination that a waiver was involuntary and not as bearing on the separate question whether the waiver was knowing and intelligent." Id. at 299.
We agree with the D.C. Circuit's remark that some of the Connelly majority's reasoning with regard to voluntariness may also apply to knowing intelligence. Bradshaw, 935 F2d at 299. For example, Connelly observed that evidence should not be excluded unless suppression would deter future constitutional violations. Bradshaw, 935 F2d at 299 (citing Connelly, 479 US at 166). Here, where the evidence shows that there was no police coercion, it is difficult to envision what constitutional violation this suppression would deter. However, the law of the land, as enunciated in Spring, 479 US at 573, requires a particular showing of knowing intelligence in order for a valid Miranda waiver to take place.

* * *

Connelly reaffirmed the United States Supreme Court's position in Lego v Twomey, 404 U.S. 477 [92 S. Ct. 619; 30 L. Ed. 2d 618] (1972), that whenever the state bears the burden of proof in a motion to suppress a statement that the defendant claims was obtained in violation of Miranda, the state need prove waiver only by a preponderance of the evidence. Connelly, 479 US at 168.

* * *
On remand, we direct the trial court, when determining whether the waiver was knowing and intelligent, to apply an objective standard. United States v Yunis, [273 US App DC 290] 859 F2d 953, 965 [(1988)]. By "objective standard" we mean that the validity of any Miranda waiver must be determined by the court's inspection of the particular circumstances involved, including the education, experience and conduct of the accused as well as the credibility of the police officers' testimony. *558 Pettyjohn v United States, [136 US App DC 69] 419 F2d 651, 654 n 7 [(1969)]. The court will then objectively assess all the aforementioned factors and determine whether the waiver was knowingly [sic] and intelligent. Id.

Additionally, in applying this objective test, the court should be mindful of the federal constitutional distinction between two types of awareness; one not contemplated by the knowing and intelligent Miranda waiver requirement, and one required by it. The Bernasco court wrote:
"The first type of awareness involves `know[ing] and understand[ing] every possible consequence of a waiver of the Fifth Amendment privilege' being `totally rational and properly motivated' when confessing, or having all information that might be `useful' or that might `... affec[t one's] decision to confess,' such as a list of `all the possible subjects of questioning in advance of interrogation.'... [T]his mental state is not necessary for a valid Miranda waiver. The Constitution does not demand `that the police supply a suspect with a flow of information to help him calibrate his self-interest in deciding whether to speak or stand by his rights,' and there is no Federal constitutional right to confess only when in possession of information that `could affect only the wisdom of a Miranda waiver, not its essentially voluntary and knowing nature.'
"The second type of awareness involves simply being cognizant at all times of `the State's intention to use [one's] statements to secure a conviction' and of the fact that one can `stand mute and request a lawyer.' The latter mental state is what is held necessary for a valid Miranda waiver."

Id. at 962 (citations omitted). The trial court should determine whether the state has shown by the greater weight of the credible evidence whether, considering the totality of the circumstances, Lee possessed that second type of awareness, and thus validly waived his Miranda rights.
[4] We agree with Bernasco's comment that there *559 remains a world of difference between voluntariness and intelligent knowledge. A mentally ill person may "confess" at length without external compulsion but not intelligently and knowingly, while a perfectly rational person on the torture rack may confess intelligently and knowingly but not voluntarily. Id. at 962.
Accordingly, we remand this matter to the Recorder's Court for continuation of the Walker hearing nunc pro tunc, People v Blocker, 393 Mich. 501; 227 NW2d 767 (1975), with defendant to be awarded a new trial if the court determines that the confession was inadmissible. Otherwise, defendant's conviction stands affirmed.
Remanded for further proceedings consistent with this opinion. We retain no further jurisdiction.
NOTES
[1]  People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).
[2]  Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).